Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The abstract of the disclosure is objected to because the submitted abstract was in PCT format. The new abstract should be limited to a single paragraph within the range of 50 to 150 words in length, and without a drawing.  Correction is required.  See MPEP § 608.01(b).

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 
7.	Claims 16-21, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2019/0007959), hereinafter referred to as Hwang.
Regarding claim 1, Hwang discloses: (1) the UE receiving downlink control information, i.e., second DCI (control signaling), from a base station including scheduling information, see 0008 (corresponding to receive control signaling from the radio access network); (2) The DCI includes control information such as resource allocation information for the UE and has different formats according to use purpose thereof, see 0035; the resource allocation scheduled by the DCI could be detected in the CSS (common search space). Also, if there is no explicit configuration, a configuration may be a value predetermined by system bandwidth, minimum system bandwidth, or subband size, it may be assumed that the DCI, the size of which is changed, may be transmitted through such fallback DCI, and the fallback DCI may be detected not only in the CSS (Channel Control Element) but also in a UE-specific search space (USS), see also 0048, 0075, 0083, and therefore, the UE-specific search space is considered as a target set of resources from among search spaces or multiple set of search spaces, see also 0045, 0048 and 0050 for association between search space and resources (corresponding to …on a target set of resources from among multiple sets of resources configured for use by the UE in receiving control signaling); (3) control information that the UE transmits to the eNB includes a DL/UL acknowledgment, see 0036 (corresponding to transmit feedback signaling triggered by the received control signaling); (4) the DCI includes control information and also has a 
Hwang, however, fails to teach the DCI content and/or size is dependent on the target set of resources used for reception of the received control signaling.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the fallback DCI associated with the UE-specific search space (target set of resources) into the system of Hwang. The suggestion/motivation for doing so would have been to provide the fallback DCI to be configured per USS (UE specific search space) for transmitting downlink control information having a dynamic size in a wireless communication system.
Regarding claim 16, a rejection of claim 19 has been made for a UE to receive control signaling from a radio access network, and it should be noted that a method for transmitting a control signaling from a radio node in a radio access network to the UE can be performed in a similar manner.
Regarding claim 17, this claim has similar limitations as those of claim 16.  Therefore, it is rejected under Hwang et al. for the same reasons as set forth in the rejection of claim 16.
Regarding claim 18, this claim has similar limitations as those of claim 19.  Therefore, it is rejected under Hwang et al. for the same reasons as set forth in the rejection of claim 19.
Regarding claim 20, the control information that the UE receives from the eNB on DL includes a DL acknowledgment, see 0005, 0036.

Regarding claim 27, Hwang discloses the UE receiving downlink control information, i.e., second DCI (control signaling), from a base station, see 0008.
Regarding claim 28, Hwang discloses the UE receiving downlink control information, i.e., second DCI (control signaling), from a base station including scheduling information (scheduling assignment), see 0008.

                           Allowable subject matter
8.	Claims 22-26 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paris et al. (US 2017/0303136); Yang et al. (US 2017/0251375); Li et al. (US 2017/0332397); Malik et al. (US 2016/0128028) are cited , and considered pertinent to the instant specification.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465